Citation Nr: 9904491	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
otosclerosis with impaired hearing and post stapedectomy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1943 to 
May 1946.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In February 1998, the Board denied the appellant's claim for 
an increased (compensable) evaluation for otosclerosis with 
impaired hearing and post stapedectomy on the basis that the 
appellant's otosclerosis, rated on the basis of loss of 
hearing acuity, showed Level I hearing in the right ear and 
Level IV hearing in the left ear that equated to a 
noncompensable disability evaluation pursuant to 38 C.F.R. 
§§ 4.85, 4.87. 4.87a, Diagnostic Codes 6100, 6202 (1998).  
The appellant appealed the Board's decision to the United 
States Court of Veterans Appeals (court).  In granting a 
joint motion for remand, in October 1998, that vacated the 
Board's decision, the court found that in denying the 
appellant's claim, the Board relied on the results of an 
October 1996 VA audiological examination, but failed to 
provide any discussion of the appellant's 1995 private 
audiological examination and the specific reasons for 
rejecting that evidence.  Further, the court noted the 
conflicting nature of the 1995 private audiological 
examination results and the October 1996 VA examination 
findings relied on by the Board and stated that the VA was 
required to seek adequate medical development to reconcile 
the conflicting clinical findings "in light of the whole 
recorded history" under 38 C.F.R. § 4.2 (1998).  See also 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  A copy of the 
court's Order in this matter has been placed in the claims 
file.


REMAND

The record reflects that the appellant established service 
connection for bilateral hearing loss due to otosclerosis in 
an August 1946 rating decision that assigned a 30 percent 
disability evaluation.  The medical evidence further 
indicates that the appellant's hearing deteriorated until the 
early 1960's when he underwent surgery to improve his 
hearing.  Thereafter, in a September 1963 rating action, the 
RO reduced the appellant's rating to noncompensable.  In 
August 1996, the appellant filed a claim for an increased 
rating and said his bilateral hearing loss had worsened in 
severity.

Private audiogram findings, dated in November 1995, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
55
60
80
LEFT

35
50
        
60
75

Speech recognition was 72 percent in the veteran's right ear 
and 64 percent in his left ear.

In June 1996, the appellant underwent VA audiological 
examination.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
60
80
LEFT

30
50
        
60
70

Speech recognition was 92 percent in the right ear and 84 
percent in the left ear.

In October 1996, VA conducted another audiometric 
examination.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
50
55
75
LEFT

30
55
        
55
75

Speech recognition was 96 percent in the appellant's right 
ear and 80 in his left ear.

As noted above, the Board held that the appellant's hearing 
did not warrant a compensable evaluation on the basis of the 
results of the October 1996 VA examination.  The court 
stated, however, that the Board had failed to provide 
adequate reasons or bases regarding why it found the results 
of the October 1996 VA examination more persuasive than the 
1995 private audiological examination.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992).  As the court also stated, in light of 
the conflicting nature of the 1995 private audiological 
examination results and the October 1996 VA examination 
results, VA is required to seek further medical development 
to reconcile the conflicting medical findings "in light of 
the whole recorded history" under 38 C.F.R. § 4.2.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that he identify the specific 
names, addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he received 
treatment since October 1996 for the 
disability at issue.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records that have not already 
been obtained.

2.  The veteran also should be given the 
opportunity to submit additional evidence 
and argument in support of his claim.

3.  Thereafter, the RO should schedule 
the appellant for a VA audiological 
examination to determine the current 
extent and severity of the service-
connected otosclerosis with impaired 
hearing and post stapedectomy.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should review the 
entire claims folder prior to the 
examination.  The audiologist should 
describe, in detail, any impairment of 
auditory acuity, and the degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected otosclerosis.  The 
examiner is further requested to 
reconcile, to the extent possible, the 
conflicting nature of the 1995 private 
and subsequent VA audiological 
examination results, in light of the 
veteran's whole medical history.  Any 
opinion expressed should be accompanied 
by a written rationale.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the U. S. Court of Veterans Appeals in this case.  The 
appellant need take no action unless otherwise notified.




_____________________________
	WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


- 5 -


